Citation Nr: 9902067	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-41 455A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound of the left thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 4 to November 
25, 1946, and from December 1950 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied an evaluation in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
left thigh.  

A hearing was held before a hearing officer at the RO in May 
1995.  A transcript of that hearing is of record.  In a 
statement received on the date of the hearing, the veteran 
withdrew from appellate consideration his claim of 
entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right thigh.  Following the 
hearing, the hearing officer granted a compensable evaluation 
for residuals of a shell fragment wound of the right wrist.  


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that he is 
entitled to a rating in excess of 10 percent for residuals of 
his shell fragment wound of the left thigh because they are 
more severely disabling than currently evaluated.  It is 
maintained that the veteran has a retained metallic fragment 
in his left thigh that causes him pain and that private X-
rays of his left femur in June 1998 visualized the foreign 
body.  The veteran asserts that whenever he crosses his legs, 
he can feel the fragment move, sometimes with a sharp pain.  
His representative contends that the provisions of 38 C.F.R. 
§§ 4.7 and 4.21 are for application in this case.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
left thigh.  

It is also the decision of the Board that the evidence 
warrants a separate compensable evaluation for a tender and 
painful superficial scar, residual of a shell fragment wound 
of the left thigh.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Residuals of a shell fragment wound of the left thigh are 
manifested by a small retained metallic fragment with some 
residual muscle weakness and pain without evidence of 
impairment of the femur or more than moderate muscle injury 
to the anterior thigh group (Muscle Group XIV).  

3.  The residual scar of the shell fragment wound of the left 
thigh is tender and painful on objective demonstration.  


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5314 (1998).  

2.  The criteria for a separate 10 percent evaluation for a 
superficial scar, residual of a shell fragment wound of the 
left thigh, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability  at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations is to be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Background

The service medical records show that veteran sustained shell 
fragment wounds of the right and left thigh and right wrist 
in action in Korea in July 1951.  A dry sterile dressing and 
Vaseline gauze were applied at a battalion aid station, and 
the wounds were subsequently debrided at an evacuation 
hospital.  The veteran was evacuated to a station hospital in 
Japan, where it was reported that in August 1951, he 
underwent sutures of the wounds to his extremities.  It was 
further reported that he had sustained multiple penetrating 
shell fragment wounds of the right wrist and both thighs 
without artery or nerve involvement.  He was discharged from 
the hospital to general service about seven weeks following 
his initial wounding.  His separation examination in 
September 1953 was remarkable only for a gunshot wound scar 
of the right thigh.  

The pertinent diagnosis on VA examination in December 1953 
was mildly symptomatic residuals of a shell fragment wound of 
the left thigh with retained foreign bodies.  Service 
connection was initially established for residuals of a shell 
fragment wound of the left thigh with retained foreign body 
and damage to Muscle Group XIV by a rating decision dated in 
January 1954.  The disability was rated 10 percent disabling 
under Diagnostic Code 5314 on the basis of moderate injury to 
the anterior muscle group of the thigh, effective from the 
date of receipt of the original claim for service connection 
in November 1953.  

The veteran reopened his claim for an increased evaluation 
for his left thigh wound in October 1993 and has continuously 
prosecuted his claim ever since.  

Analysis

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XIV (the anterior thigh group), while a 30 
percent evaluation requires moderately severe injury to 
Muscle Group XIV.  38 C.F.R. § 4.73, Code 5314.  

Although minor changes were made to the rating schedule with 
respect to the evaluation of muscle injuries in an amendment 
that became effective on July 3, 1997, these changes did not 
alter the rating criteria or the percentage evaluations 
assigned for muscle injuries.  A version more favorable to 
the veteran is therefore not present in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Board notes that the veterans service-connected left thigh 
wound was evaluated by the RO under both the new and old 
rating criteria and that these criteria were provided to the 
veteran and his representative in a supplemental statement of 
the case issued in February 1998.  

The cardinal symptoms of muscle disability are weakness, 
fatigue-pain, uncertainty of movement, while the cardinal 
signs of muscle disability are loss of power, lowered 
threshold of fatigue and impairment of coordination.  38 
C.F.R. § 4.54 (effective prior to July 3, 1997, now set forth 
at 38 C.F.R. § 4.56(c) (1998)).  

Moderately severe muscle disability from a missile wound 
contemplates a through-and-through or deep penetrating wound 
by a high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, and intermuscular 
cicatrization.  The service department records or other 
evidence shows hospitalization for a prolonged period in 
service for treatment of a wound of severe grade, and the 
record in the file shows consistent complaint of the cardinal 
symptoms of muscle wounds.  Objective findings include 
entrance scars that are relatively large and so situated as 
to indicate the track of the missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia or moderate loss of muscle substance or 
moderate loss of the normal firm resistance of muscles 
compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(c) (effective prior to July 3, 1997).  

Under the rating schedule, as amended, moderately severe 
muscle disability from a missile wound contemplates a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department records 
or other evidence shows hospitalization for a prolonged 
period for treatment of the wound.  The record shows 
consistent complaint of the cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  There are indications on 
palpation of the loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance compared with the 
sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3) (1998).  

The record shows that the initial shrapnel wound of the left 
thigh resulted in retained foreign bodies but did not result 
in artery or nerve damage of the left thigh.  The wound was 
debrided and later sutured, but the left thigh wound was not 
so severe as to result in any significant complications 
during the approximately seven weeks that the veteran was 
hospitalized during 1951.  Indeed, the wound was sufficiently 
mild that residuals, including a scar, were not noted when 
the veteran was examined for separation.  

The relatively minor nature of the left thigh wound was 
confirmed on the initial VA examination conducted in December 
1953, when a barely discernible one-quarter inch scar, which 
was not depressed, adherent or tender, was noted on the lower 
medial surface of the left thigh.  However, there was no 
limitation of movement of the knee, nor was a foreign body 
palpable.  X-rays of the left thigh visualized a few small 
retained shell fragments in the soft tissues of the middle 
and distal third of the left thigh medially and anteriorly, 
but the largest fragment measured only three millimeters.  
The underlying bones were normal.  The residuals of the left 
thigh wound were felt to be only mildly symptomatic.  

Thus, the initial wound was such as to indicate no more than 
moderate severity.  The wound was of relatively short track 
by a shrapnel fragment that did not result in prolonged 
infection or sloughing of soft tissue.  As the wound scar was 
not adherent or depressed, there was no intermuscular 
cicatrization.  The initial VA examination report shows that 
the wound scar was not relatively large, but only about one-
quarter of an inch.  While there was debridement of the 
wound, it is clear from the service medical records that the 
seven-week hospitalization included treatment for the other 
shell fragment wounds sustained, including the shell fragment 
wound of right thigh, which the evidence shows was more 
severe.  38 C.F.R. § 4.56(c) (now contained at 38 C.F.R. 
§ 4.56(d)(3)).  

Moreover, the recent examination findings support a finding 
of no more than moderate severity of muscle damage under Code 
5314.  While recent a X-ray examination has visualized a 
small radiodense foreign object anteromedial to the femur in 
the approximate area of the initial left thigh wound, X-rays 
continue to show no bony involvement, with the left femur 
felt to be essentially normal.  Successive VA examinations 
since the reopened claim was received have not shown any 
detectable damage to the underlying soft tissue of the left 
thigh.  Although muscle strength was felt to be difficult to 
assess because of inhibiting pain, there appeared to be a 
grade 4/5 weakness of hip flexion, extension and abduction 
and adduction, as well as of knee flexion and extension.  The 
veteran could move all muscle groups through what the 
examiner described as a satisfactory range of motion of 
the hips and knees, although there was some impediment due to 
pain and weakness.  Left hip flexion was to 90 degrees; 
extension was to 40 degrees; abduction was to 30 degrees; 
adduction was to 40 degrees; internal rotation was to 40 
degrees; and external rotation of the hip was to 50 degrees.  
Normal range of motion of the hip is from zero degrees of 
extension to 125 degrees of flexion; normal abduction of the 
hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).  The veteran complained of pain at 80 degrees of hip 
flexion and had passive flexion of the hip to 100 degrees.  

The veteran could flex the left knee to 110 degrees, with 
pain beginning at 90 degrees.  He could extend his left knee 
to zero degrees.  The normal range of motion of the knee is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.  Passive and active ranges of motion 
were equal.  The Board notes that the factors considered in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), for evaluation of a 
joint injury were adopted from the criteria used to evaluate 
muscle injuries under the rating schedule.  A DeLuca analysis 
in this case would therefore be an instance of pyramiding, 
which is prohibited by the provisions of 38 C.F.R. § 4.14 
(1998).  There was also a five degree valgus deformity.  
There was significant medial joint line tenderness of the 
knees bilaterally, with 1+/4+ effusions bilaterally.  There 
was subpatellar crepitus and medial joint line crepitus 
bilaterally.  The McMurrays test was positive along the 
lateral aspect of the knee.  The drawer and Lachmans tests 
were negative.  Stress testing of the medial collateral 
ligaments induced pain along the ligaments.  Although X-rays 
of the left knee showed no bony abnormalities, the diagnostic 
impressions included degenerative joint disease of both knees 
with degenerative medial meniscal tears.  

Muscle herniation was not noted in the left thigh, and there 
was no apparent loss of muscle function.  The muscle groups 
could move the joints without assistance against gravity, and 
no muscle contractions were noted.  With flexion and 
extension in the sitting as well as the prone and standing 
positions, there was no evidence of tendon disruption of the 
left thigh anteriorly or posteriorly and no evidence of 
muscle disruption.  X-rays of the left thigh showed no bony 
abnormalities.  The diagnostic impressions in March 1998 
included no significant specific muscle abnormality 
identified other than the limitations related to pain.  The 
examiner remarked that there appeared to be weakness related 
to pain as well as fatigue of the left thigh musculature.  
This appeared to be related more to pain than actual muscle 
loss, as the calves measured equally and the left thigh 
measured only one centimeter smaller than the right.  

The Board is of the opinion that no more than moderate muscle 
injury under Diagnostic Code 5314 is currently shown.  The 
examiner in March 1998 reported that there did not seem to be 
significant muscle penetration of the left thigh as a result 
of the shrapnel and, as indicated, this is consistent with 
the findings contained in the service medical records and 
reported on the first VA examination following service.  The 
veteran himself was unaware of any specific injury to the 
bony, vascular or nervous structures of the left thigh, 
although he reported symptoms of pain in the muscles of the 
medial aspect of the left thigh distally.  An examination 
revealed an antalgic gait favoring the left lower extremity 
somewhat.  There was some shuffling appearance to his 
gait.  He had difficulty heel walking, toe walking and tandem 
walking and was unable to hop independently on either leg.  
However, the lower extremities showed intact deep tendon 
reflexes.  The Patricks (fabere) test was negative 
bilaterally.  

Moreover, when the veteran was examined by VA in March 1998, 
he reported that he did not undergo surgery for the left 
thigh shrapnel wound.  It was basically cleaned and dressed 
without surgery.  The veteran complained of bilateral 
heaviness in the legs that was worse on the left and worse 
with walking.  He also complained of burning pain in the left 
medial thigh with episodes of jabbing pain that was worse 
with direct pressure.  He complained of diminished speed and 
endurance for walking with weakness of the left lower 
extremity.  He said that after trying to assist in a motor 
vehicle accident in 1991, the problem came to the forefront 
and he sought medical attention.  The veteran reported, 
however, that he was not receiving ongoing treatment for his 
thighs.  He reported no significant flare-ups but rather 
chronic symptoms with waxing and waning with somewhat of an 
increase in symptoms over the last few years.  Alleviating 
factors include partially bending at the left knee.  He also 
reported a chronic limitation in his functional abilities 
compared with past abilities with some apparent, ongoing, 
chronic deterioration.  The veteran claimed that the injury 
was due to fragments from a hand grenade.  He reported that 
he was hospitalized for several months and was then 
discharged to altered duty until separation.  

The veteran testified before a hearing officer at the RO in 
May 1995 that he got sharp jabbing or stabbing pains 
when he walked or went up and down stairs.  He said that 
there was a retained foreign body in the left thigh.  He said 
that he got muscle contraction and that the thigh felt 
swollen all the time although it was not.  He testified that 
he did not get numbness in the left thigh.  He did not take 
any medication for the left thigh, and surgery to remove the 
retained foreign body has not been contemplated.  The veteran 
testified that he was retired from his job as a 
superintendent of printing and that he had not lost any time 
from work because of his service-connected left thigh 
disability.  He noted, however, that he could sit at his job.  

The examiner in March 1998 reported that there was strength 
to accomplish the activities of usual daily living, although 
it would be unsafe for the veteran to work at unprotected 
heights on slippery surfaces or to climb ladders and stairs 
on a repetitive basis.  The muscle groups could move the 
muscle joint independently through useful ranges of motion, 
but there was limitation by pain and weakness.  The muscle 
groups could move the joint without assistance against 
gravity.  The Board is of the opinion that the pain and 
weakness of the left thigh musculature demonstrated on 
examination is contemplated in the 10 percent evaluation 
currently assigned, which takes into account the actual 
degree of functional impairment shown under the daily 
conditions of life.  38 C.F.R. §§ 4.10, 4.40 (1998).  

The record shows that the veteran has complained of weakness 
and heaviness in his legs without reference to specific 
muscles but culminating in significant problems walking.  
While it was initially felt that his problem ambulating could 
be related to his history of diabetes or to his back 
problems, X-rays of the lumbosacral spine were unremarkable, 
and the VA neurologic examiner in February 1995 did not 
attribute the lower extremity problems to a neurologic cause.  
Rather, he concluded that there was no evidence of peripheral 
nerve injury and that the weakness that the veteran 
complained of in his legs was not consistent with objective 
findings and was probably of nonorganic origin.  On motor 
examination at that time, there was no atrophy, but muscle 
tone was difficult to evaluate because the veteran was unable 
to relax.  He was able to stand on the left foot with one 
hand flat on the wall and with ankle dorsiflexion, plantar 
flexion, and knee flexion.  Deep tendon reflexes were 2+ 
throughout, except for slightly brisk reflexes at the knees.  
Plantar responses were flexor.  The Romberg test was 
negative.  The examiner appears to have found sensory 
responses mildly abnormal in the right leg.  Position sense 
was normal in the toes, and vibratory sensation was absent at 
the toes but present at the ankles.  The veteran was able to 
tandem walk, although slowly.  Thyroid function tests and 
vitamin B-12 levels were normal.  

It also bears emphasis that the positive findings noted by 
the veterans treating physician in his letter of January 
1994 were consistent with the nonservice-connected 
disabilities subsequently noted on VA examinations.  

The Board therefore finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
thigh.  The evidence is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  

However, the findings on successive VA examinations, while 
noting that the left thigh scar was difficult to perceive, 
have nevertheless found the scar to be tender and painful on 
palpation.  The location of the scar indicated by the veteran 
on successive examinations is consistent with the site of the 
initial left thigh wound.  Scar sensitivity was actually 
diagnosed on VA examination in March 1998.  However, the scar 
has been consistently found to be well healed and 
nonadherent.  In these circumstances, the Board will accord 
the veteran the benefit of the doubt and find that he is 
entitled to a separate compensable evaluation for a 
superficial scar found to be tender and painful on objective 
demonstration in accordance with 38 C.F.R. § 4.118, Code 
7804.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  


ORDER

An increased evaluation for residuals of a shell fragment 
wound of the left thigh (other than a superficial scar) is 
denied.  

A separate 10 percent evaluation for a superficial scar, 
residual of a shell fragment wound of the left thigh, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 2 -
